NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted October 17, 2022*
                              Decided October 18, 2022

                                        Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 21‐3152

JOHN A. HAWKINS‐EL,                            Appeal from the United States District
     Plaintiff‐Appellant,                      Court for the Northern District of
                                               Indiana, South Bend Division.
      v.
                                               No. 3:21‐CV‐527‐JD‐MGG
WILLIAM HYATTE, et al.,
     Defendants‐Appellees.                     Jon E. DeGuilio,
                                               Chief Judge.

                                      ORDER

       John A. Hawkins‐El, an Indiana prisoner, sued prison officials and a National
Guard member for violating his Eighth Amendment rights by failing to protect him
from one or more assailants. See 42 U.S.C. § 1983. The district court dismissed the
claims after giving him a chance to amend them, ruling that Hawkins‐El did not allege

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21‐3152                                                                           Page 2

that the defendants knew he was at serious risk of attack. For the same reason, we
affirm.

        We take Hawkins‐El’s factual allegations from the operative complaint as true
and draw all reasonable inferences in his favor. Turley v. Rednour, 729 F.3d 645, 649
(7th Cir. 2013). His prison, the Miami Correctional Facility, had a staff shortage that
prompted the warden to call in the National Guard for support. One afternoon, a shift
supervisor removed a staff officer from Hawkins‐El’s housing unit, leaving no other
staff officers to watch the unit. While the unit lacked a staff officer, a National Guard
member buzzed prisoners into Hawkins‐El’s unit, and the unit entered lockdown. The
National Guard member did not ask the prisoners to identify themselves when they
entered. One or more of the entering prisoners stabbed Hawkins‐El multiple times.

       Hawkins‐El sued the warden and “John Doe” officers of the prison and National
Guard for violating his Eighth Amendment rights by failing to protect him from the
attack. Liberally construing his complaint, we presume that the “John Does” refer to all
officers Hawkins‐El mentioned: the shift supervisor who ordered the staff officer to
leave the unit, the staff officer himself, and the National Guard member who controlled
the unit’s door. The district court dismissed the suit. It reasoned that Hawkins‐El did
not state an Eighth Amendment claim because he did not allege that any defendant was
aware of a threat to his safety. Hawkins‐El appeals the dismissal, limiting his challenge
to claims against the defendants in their personal capacities.

        To plead a claim that prison officials violated his Eighth Amendment rights by
failing to protect him from an attack, Hawkins‐El must allege facts suggesting that the
officials were deliberately indifferent to his safety. Farmer v. Brennan, 511 U.S. 825, 834,
839–40 (1994). But because “prisons are dangerous places” and guards lack “control
over crowding and other systemic circumstances,” Riccardo v. Rausch, 375 F.3d 521, 525
(7th Cir. 2004), “failure to provide protection constitutes an Eighth Amendment
violation only if deliberate indifference by prison officials to a prisoner’s welfare
‘effectively condones the attack by allowing it to happen.’ . . . [This means that the
plaintiff] had to allege facts sufficient to show ‘that the defendants had actual
knowledge of an impending harm easily preventable, so that a conscious, culpable
refusal to prevent the harm can be inferred from the defendantʹs failure to prevent
it.’“ Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010) (quoting Lewis v. Richards,
107 F.3d 549, 553 (7th Cir. 1997)). But despite a chance to amend his claim, Hawkins‐El
never alleged that any officer ignored a known, preventable threat that was unique to
him or shared by a group with which he was affiliated.
No. 21‐3152                                                                           Page 3



       We begin with the National Guard member monitoring the door to Hawkins‐El’s
unit. Hawkins‐El does not state whether this guard was acting under state law,
see 42 U.S.C. § 1983, or federal law, see Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971). But this claim fails either way because the guard
did not violate Hawkins‐El’s Eighth Amendment rights. Hawkins‐El alleges only that
the guard allowed people into the unit without asking them to identify themselves. This
omission may have denied the guard knowledge of the names of Hawkins‐El’s
attackers at the time of the attack. But the omission did not give the guard knowledge
that any of the entering prisoners were going to attack anyone. Thus the guard cannot
be liable for deliberate indifference to Hawkins‐El’s safety.

       We turn next to the warden. Hawkins‐El argues that the warden knew that the
prison had a staff shortage, rendering it unusually dangerous. But this is insufficient
because Hawkins‐El does not contend that the warden “gratuitously” created that
shortage. See Riccardo, 375 F.3d at 525. To the contrary, he alleges that the warden tried
to remedy the problem by calling in the National Guard. This allegation defeats his
claim that the warden disregarded the safety risks to him. See Farmer, 511 U.S. at 844.

        Finally, Hawkins‐El also did not plead an Eighth Amendment claim against the
unit’s shift supervisor (who removed the staff officer from the unit) or the staff officer
who left that unit. Neither the removal of the staff officer, nor that officer’s obedience to
the removal order, gave either one knowledge of an impending attack. See Santiago,
599 F.3d at 756. Further, three other features of Hawkins‐El’s complaint undermine an
inference that they deliberately ignored his safety: The unit went on lockdown until an
officer could be stationed there; a National Guard member was stationed at the door to
the unit; and Hawkins‐El does not contend that the supervisor or staff officer knew that
the guard did not ask the prisoners their names. We thus cannot infer either defendant
knew that moving the staff officer from the unit would imperil Hawkins‐El’s safety.

                                                                                 AFFIRMED